Order granting motion to dismiss the counterclaim of defendant East New York Mason Supply Co., Inc., for failure to prosecute and directing the county clerk of Kings county to cancel of record the two liens, one of which was filed by it for the sum of $1,411.89 on the 19th day of April, 1933, against the property known as No. 447 Sixth street, Brooklyn, and the other filed by it on the same day for the sum of $97.54, against the property known as No. 400 Sixth avenue, Brooklyn, affirmed, with ten dollars costs and disbursements, unless within twenty days from the entry of the order hereon appellant proceed with the prosecution of its action against the respondents by proper application to the Special Term, as it may be advised; in which event the motion to dismiss the counterclaim is denied, without costs. No opinion. Hagarty, Carswell, Davis, Adel and Taylor, JJ., concur.